

116 HR 8059 IH: Strengthening our Health Security Through Resilient Medical Supply Chains Annual Review Act of 2020
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8059IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Trone (for himself and Mr. Joyce of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Homeland Security, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to submit to Congress a report on the security and resilience of the United States medical supply chains, and for other purposes.1.Short titleThis Act may be cited as the Strengthening our Health Security Through Resilient Medical Supply Chains Annual Review Act of 2020.2.Report on security and resilience of the United States medical supply chains(a)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Government Affairs of the Senate a report on the security and resilience of the United States medical supply chains. Such a report shall contain a classified annex. The Secretary shall make publicly available (including by publication on the website of the Department of Homeland Security) the unclassified portion of the report. (b)ContentsThe report submitted under subsection (a) shall—(1)review the United States supply chains for medical devices, supplies, and drugs and the vulnerability of such supply chains to a global disruption, such as an instance of bioterrorism, a natural disaster, or a public health emergency;(2)assess the dependence of the United States on any medical devices, equipment, supplies, countermeasures, vaccines, and drugs produced or sourced outside the United States; and(3)identify the actions the Federal government has taken during the year covered by the report—(A)to promote the security and resilience of the United States medical supply chain; (B)to improve medical supply chain redundancy; (C)to encourage the domestic production of medical devices, equipment, supplies, countermeasures, vaccines, and drugs; and(D)to develop contingency plans for potential global disruptions; and(4)provide recommendations to agencies of the Federal Government, States, local, tribal, and territorial governments, and the private sector on ways to strengthen the security and resilience of the United States medical supply chain. (c)ConsultationIn preparing the report under subsection (a), the Secretary of Homeland Security—(1)shall consult with the heads of other relevant Federal agencies; and(2)may consult with public health experts, health security experts, supply chain experts, and other individuals with relevant experience. 